
	
		II
		111th CONGRESS
		1st Session
		S. 2471
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or
		  reliquidation of certain entries of manufacturing equipment entered on or after
		  October 21, 1998, and before July 10, 1999.
	
	
		1.Liquidation or reliquidation of certain
			 manufacturing equipment entered on or after October 21, 1998, and before July
			 10, 1999
			(a)In generalNotwithstanding sections 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not
			 later than 90 days after the receipt of the request described in subsection
			 (b), any article—
				(1)that was entered, or withdrawn from
			 warehouse for consumption—
					(A)on or after October 21, 1998; and
					(B)before July 10, 1999; and
					(2)with respect to which heading 9902.84.81,
			 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on December 31, 2001),
			 9902.84.89, or 9902.84.91 of the Harmonized Tariff Schedule of the United
			 States would have applied if such article had been entered, or withdrawn from
			 warehouse for consumption, on December 31, 2001,
				shall be liquidated or reliquidated
			 as if heading 9902.84.81, 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on
			 December 31, 2001), 9902.84.89, or 9902.84.91, whichever is applicable, applied
			 to such entry or withdrawal, and U.S. Customs and Border Protection shall
			 refund any excess duty paid with respect to such entry.(b)RequestsLiquidation or reliquidation may be made
			 under subsection (a) with respect to any entry only if a request therefor is
			 filed with U.S. Customs and Border Protection, not later than 180 days after
			 the date of the enactment of this Act, that contains sufficient information to
			 enable U.S. Customs and Border Protection—
				(1)to locate the entry; or
				(2)to reconstruct the entry if it cannot be
			 located.
				
